Citation Nr: 0010630	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-26 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for left knee arthritis.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had service with the New Philippine Scouts from 
March 1946 to February 1949. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for left knee 
arthritis, and granted service connection for malaria.  The 
veteran has appealed only the issue of service connection for 
left knee arthritis.
FINDING OF FACT

The claims file does not contain any current competent 
medical evidence showing that there is a nexus between the 
veteran's left knee arthritis and his service.


CONCLUSION OF LAW

The claim for left knee arthritis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the veteran served in the New 
Philippine Scouts, and that all enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Pub. Law 190, 79th Congress (Act of October 6, 
1945), as it constituted the sole authority for such 
enlistments during that period.  Service of persons enlisted 
under Pub. L. 190 is included for compensation and dependency 
and indemnity compensation, but not for pension benefits.  38 
U.S.C.A. § 107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.8(b) 
(1999).

The Board further notes that the veteran's service medical 
records ("SMRs") are not available and may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center ("NPRC").  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service medical records.  In July 1995, 
the NPRC reported that the veteran's service medical records 
could not be found.  However, the RO was subsequently able to 
obtain Morning Reports and other service records pertaining 
to the veteran.  The RO also contacted the veteran and 
requested that he provide any service medical records, post-
service medical records, or other information which may be 
helpful to his claim.  Therefore, the Board finds that the RO 
has satisfied its duty to assist under Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  If a condition noted 
during service is not shown to be chronic,  then generally a 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b).  

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Service medical records, consisting of Morning Reports and 
other records for the veteran's various units, do not contain 
complaints, treatment or a diagnosis involving the left knee, 
to include left knee arthritis.

The claims file includes reports from Antonio L. Villanueva, 
M.D., dated in 1951, and between 1991 and 1999.  Of 
particular note, an examination report, dated in January 
1951, lists conditions that included left knee arthritis.  In 
a letter, dated in August 1994, Dr. Villanueva states that he 
treated the veteran for "left knee joint posterior area 
rheumatoid arthritis" between January 1951 and April 1952.  
He essentially repeated this statement in an affidavit, dated 
in December 1999.

Records from Hawaiian Orthopedics, dated between 1993 and 
1995, show treatment for conditions that included left knee 
arthritis.  These records include a report, dated in February 
1994, which shows treatment for bilateral knee arthritis, 
worse on the left, with a possible torn left medial meniscus.  
A report, dated in October 1994, shows that the veteran 
underwent an arthroscopy and resection of pathologic plica.

A letter from Robert D. Irvine, M.D., dated in July 1993, 
shows that Dr. Irvine states that he treated the veteran for 
left knee arthritis, and that the veteran may have an old 
tear or injury to the medial meniscus.  

A letter from Gregorio Castillo, M.D., (reportedly a 
physician at the Sacred Heart Hospital), dated in March 1996, 
shows that Dr. Castillo states that he treated the veteran 
for "physiological trauma involving the neuroical [sic] the 
post operated left knee (rheumatoid arthritis)."

The Board finds that the veteran's claim for service 
connection for left knee arthritis is not well grounded.  
Initially, the Board notes that there is no evidence of 
arthritis within a year of separation from service to render 
the claim well grounded under 38 C.F.R. §§ 3.307, 3.309.  In 
this regard, the first evidence of the claimed disorder is 
found in Dr. Villanueva's August 1994 letter, in which he 
states that he treated the veteran for "left knee joint 
posterior area rheumatoid arthritis" between January 1951 
and April 1952.  Thus the first evidence of treatment for the 
claimed condition comes more than one year after separation 
from service.  In addition, the claims file does not contain 
competent evidence showing that there is a nexus between the 
veteran's left knee arthritis and his service.  In this 
regard, the Board has considered a notation in a "major 
problem list," from Hawaiian Orthopedics, received in May 
1996, to the effect that in 1947 the veteran had a strain of 
the left knee and ankle with subsequent development of severe 
osteoarthritis in the left knee.  However, this record 
appears to be dated at least 42 years after the veteran's 
separation from service, there is no indication that this 
notation was based on a review of the veteran's C-file, see 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993), and the statements regarding the 
veteran's inservice left knee and ankle injury are unenhanced 
by any additional medical comment, and appear to be a bare 
transcription of a lay history.  This notation therefore does 
not constitute "competent medical evidence" that the veteran 
has left knee arthritis that is related to his service.  See 
LaShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence". . 
. and cannot enjoy the presumption of truthfulness accorded 
by Justus v. Principi, 3 Vet. App. 510, 513 (1992)). 
 Therefore, the Board concludes that there is no evidence in 
the record which would support a grant service connection for 
a left knee arthritis.  Without such a nexus, the claim of 
entitlement to service connection for left knee arthritis is 
not well grounded.  Accordingly, the claim for left knee 
arthritis must be denied.  See 38 C.F.R. §§ 3.303; Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

The Board has considered the veteran's assertions to the 
effect that he has left knee arthritis as a result of his 
service.  Specifically, he argues that he injured his left 
knee during service in a remote area in New Guinea, that he 
was treated by a civilian doctor at that time, and that he 
currently has left knee arthritis as a result of that injury.  
However, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion as to a 
diagnosis, or as to the etiology of the claimed disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, this 
argument does not provide a factual predicate upon which 
service connection may be granted. 

The Board has considered the veteran's argument that 38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 1999) should be applied 
to his claim.  However, even assuming arguendo that the 
veteran was shown to have participated in combat, the Court 
has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirement of a medical nexus to service.  
Kessel v. West, 13 Vet. App. 9 (1999); Libertine v. Brown, 9 
Vet. App. 521 (1996).  Accordingly, without a well grounded 
claim, 38 U.S.C.A. § 1154 is not for consideration.

Finally, the Board has noted the RO's January 1999 final 
administrative decision, and supporting documents, in which 
it determined that the evidence was sufficient to warrant a 
submission for consideration of forfeiture for fraud.  The 
questionable evidence in that determination included evidence 
from Dr. Castillo and Dr. Villanueva.  However, the Board has 
assumed the truthfulness of all of the evidence for the 
purposes of determining whether the veteran has submitted a 
well-grounded claim in this case.

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit a well-
grounded claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Service connection for left knee arthritis is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 
- 7 -


- 6 -


